Citation Nr: 0415297	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  00-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for degenerative arthritis of the left knee status 
post patellectomy and fusion.

2.  Entitlement to restoration of a 40 percent disability 
rating for degenerative arthritis of the left knee status 
post patellectomy and fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In an April 1999 rating decision, the RO increased the 
assigned rating for the service-connected left knee 
disability from 20 to 30 percent, effective April 1, 1998.  
The veteran appealed as to the rating assigned in that 
decision.  In an August 1999 rating decision, the RO granted 
a temporary 100 percent rating based on convalescence 
following surgery, and continued the 30 percent rating for 
the left knee disability.  

In a September 1999 rating decision, the RO extended the 100 
percent rating based on convalescence following surgery, 
which was assigned for the period from June 21, 1999 to 
November 1, 1999.  That rating decision also deferred a 
decision on the claim for an increased rating for the left 
knee disability, therein noted as currently 40 percent 
disabling effective from November 1, 1999.

In a November 1999 rating decision, the RO reduced the 
disability evaluation for the service-connected left knee 
disability from 40 percent to 30 percent effective November 
1, 1999.  In that decision, the RO stated that the September 
1999 rating decision had "inadvertently picked up" the 
evaluation as 40 percent.  The RO noted that corrective 
action was being taken therein to change the evaluation to 30 
percent, effective from November 1, 1999.

In November 1999, the veteran filed a notice of disagreement 
with the November 1999 rating decision as to the reduction of 
the rating from 40 to 30 percent.  A statement of the case 
and supplemental statement of the case were issued in 
November 1999 and January 2000.  The veteran submitted a 
substantive appeal in September 2000.  In September 2002, the 
Board remanded to the RO for further development regarding 
the issues of entitlement to an increased rating for the left 
knee disability and entitlement to a restoration of the 40 
percent evaluation for the left knee disability. 

In a May 2003 RO decision review officer decision, the RO 
granted service connection for reflex sympathetic dystrophy, 
left lower extremity, associated with the service-connected 
left knee disability.

During the pendency of this appeal, the RO granted a claim, 
which the veteran had previously appealed, for a total rating 
based upon individual unemployability due to service-
connected disabilities.  That claim is therefore no longer 
before the Board.

Also during the pendency of appeal, in a June 2000 rating 
decision, the RO granted service connection for post-
traumatic stress disorder (PTSD), assigned a 10 percent 
rating.  In September 2000, the veteran filed a notice of 
disagreement with that rating.  The RO provided the veteran a 
statement of the case on that issue in March 2003.  
Subsequently, in a May 2003 RO decision review officer 
decision, the PTSD rating was increased to 50 percent.  As 
the veteran has not perfected an appeal with respect to the 
rating issue pertaining to PTSD, that issue is not before the 
Board at this time. 


REMAND

In September 2002, the Board remanded this case for further 
development to include a VA examination of the veteran's left 
knee disability.  The ordered examination was to determine 
the current severity of the service-connected left knee 
disability, to include an opinion as to whether the veteran 
developed reflex sympathetic dystrophy as a result of the 
knee disability and surgery.  

Thereafter, the record reflects that the veteran failed to 
report for a VA orthopedic examination in early May 2003.  
The record does not contain a copy of the examination notice.  
The record does not show he was notified that his claim would 
be denied under the provisions of 38 C.F.R. § 3.655(b) (2003) 
if he failed to report for the scheduled VA examination.  

Later in a May 2003 decision review officer decision, the RO 
granted service connection for reflex sympathetic dystrophy, 
left lower extremity, associated with degenerative arthritis 
of the left knee status post patellectomy and fusion.  An 
examination is necessary to distinguish symptomatology 
associated with that disability from symptomatology 
associated with the previously service-connected left knee 
disability.

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003), modified VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Finally, VA is to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b).  Review of the record shows that in November 
2002, the RO notified the veteran of VCAA.  At that time, the 
RO notified the veteran generally of evidence needed to 
establish entitlement to service connection.

The issue of entitlement to restoration of a 40 percent 
rating for the left knee disability is deferred pending 
further development of the claim for an increase for that 
disability.  This is because the underlying facts of the 
restoration claim and the rating claim are so intimately 
connected, that the Board concludes that in the interests of 
judicial economy and avoidance of piecemeal litigation, they 
should be decided together.  See Smith v. Gober 236, F.3d 
1370 (Fed. Cir. 2001).  If the Board were to adjudicate the 
restoration claim now, a possible adverse final decision on 
that issue is appealable to the Court at the same time that 
the remainder of the case remains before the Board.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the veteran at 
his current address of record and ask him 
if he is willing to report for a VA 
orthopedic examination to address his 
claim on appeal.  If so, then as further 
ordered below, the veteran should be 
notified that he will be scheduled for a 
VA examination to determine his 
entitlement to the benefit requested in 
this appeal.  He should be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report (denial of the claim 
for increase under 38 C.F.R. § 3.655).  
If he fails to appear for the scheduled 
examination, this fact should be noted in 
the claims folder and a copy of the 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.

3.  As discussed above, if the veteran 
has indicated he is willing to report for 
an examination, the RO should obtain from 
the veteran, the names and addresses of 
all medical care providers who have 
treated the veteran for his service-
connected left knee disability since 
November 2002.  After securing the 
necessary release for any non-VA records, 
the RO should obtain these records and 
associate them with the claims folder.

4.  As discussed above, if the veteran 
has indicated he is willing to report for 
an examination, he should be scheduled 
for a VA examination to determine the 
current severity of his left knee 
disability, including orthopedic 
symptomatology and reflex sympathetic 
dystrophy.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the respective 
examination reports.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
the examiner should explain why it is not 
feasible to respond.

The examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the knee and leg affected should 
be noted, as well as other pertinent 
findings.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  

The examiner is asked to render opinions 
as to (a) whether the veteran has 
ankylosis of the left knee, and, if so, 
whether such ankylosis is favorable or 
unfavorable and in which position the 
knee is ankylosed, stated in degrees; (b) 
whether the veteran has any laxity, 
subluxation, or instability of the left 
knee, and, if so, the severity of such 
findings; (c) whether there is any 
objective evidence of pain referable to 
the left knee, and (d) whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  In 
addition, the examiner should specify 
which symptoms are attributed to the 
reflex sympathetic dystrophy and which 
are attributed to the previously service-
connected left knee disability.

5.  After the development requested above 
has been completed to the extent 
possible, and any other deemed 
appropriate by the RO, the RO should 
again review the record, and readjudicate 
the claims on appeal.  If a benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC), to include all pertinent law 
and regulations, and given the 
opportunity to respond thereto.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits since the 
May 2003 SSOC, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




